Citation Nr: 0837401	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1311(a)(2) on a hypothetical basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from November 1944 to January 
1952.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the appellant's claim of service connection for 
the cause of the veteran's death, thus entitling her to DIC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).



FINDINGS OF FACT

The veteran did not have a service connected disability which 
was rated totally disabling for at least 8 years prior to his 
death in June 2003.



CONCLUSION OF LAW

The criteria for enhanced dependency and indemnity 
compensation under 38 U.S.C.A. § 1311 have not been met.  38 
U.S.C.A. § 1311 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1106 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In August 2003, the RO sent the claimant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the claimant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the claimant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the April 2004 rating 
decision, January 2007 SOC, and March 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with further explanation of the evidence needed to 
substantiate her claim as well as additional 60-day periods 
to submit more evidence.  It appears that all obtainable 
evidence identified by the claimant relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
enhanced DIC benefits is being denied, there can be no 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
II.  Applicable Law, Factual Background, and Analysis
 
Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.5(a) (2008). VA will pay an 
increased amount of, or "enhanced", DIC benefits to the 
surviving spouse of a deceased veteran who, at the time of 
death, was in receipt of or entitled to receive (or but for 
the receipt of retired pay or retirement pay was entitled to 
receive) compensation for service-connected disability which 
was rated as totally disabling for a continuous period of at 
least eight years immediately preceding death.  In 
determining the period of a veteran's disability for purposes 
of the preceding sentence, only the period in which the 
veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless "hypothetically" entitled 
to receive such compensation based upon a de novo review of 
the evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).

In December 2000, the VA General Counsel issued a 
precedential opinion which found that the Federal Circuit's 
language in the Hix opinion regarding consideration of new 
evidence presented by the surviving spouse was obiter dictum 
(i.e., words of an opinion entirely unnecessary for the 
decision of the case) and not binding precedent as to claims 
for DIC under 38 U.S.C.A. § 1311(a)(2) because the specific 
holding of the Federal Circuit was to affirm the Court's 
earlier decision in Hix authorizing consideration of 
entitlement to additional DIC benefits on a "hypothetical" 
theory.  See VAOPGCPREC 9-2000.  The Federal Circuit's 
statement, at the very end of its opinion, mentioning 
consideration of any new evidence submitted, was noted to be 
in conflict with earlier holdings by the Court in decisions 
indicating that hypothetical entitlement exists when the 
"evidence in the veteran's claims file or VA custody prior 
to the veteran's death" shows that the veteran was entitled 
to a total disability rating for the specified period prior 
to death.  See Green v. Brown, 10 Vet. App. 111, 118 (1997); 
Cole v. West, 13 Vet. App. 268, 274 (1999).  The General 
Counsel concluded that the Federal Circuit's decision in Hix 
did not require VA to accept and consider evidence submitted 
after a veteran's death which is offered to establish, under 
38 U.S.C.A. § 1311(a)(2), that the veteran was "entitled to 
receive" compensation from VA during his lifetime for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), 
respectively, and ordered VA to issue regulations to either 
remove or explain the apparent inconsistency.  As noted 
above, both statutory provisions authorize payment of certain 
DIC benefits to survivors of veterans who were, at the time 
of death, "entitled to receive" disability compensation for 
a service-connected disability that was rated totally 
disabling for a specified number of years immediately 
preceding death.  The Federal Circuit concluded that 38 
C.F.R. § 3.22 interpreted 38 U.S.C.A. § 1318(b) as providing 
that the question of whether the veteran was "entitled to 
receive" such benefits would be governed by VA decisions 
during the veteran's lifetime, except where such decisions 
were found to contain a clear and unmistakable error (CUE).  
It was also determined that section 20.1106 interpreted 38 
U.S.C.A. § 1311(a)(2), as requiring VA to disregard all 
decisions during the veteran's lifetime.  The Federal Circuit 
directed VA to conduct rulemaking to either revise one of its 
regulations to harmonize its interpretation of the statutes, 
or to explain the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 38 
U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed 
together, clearly evinced Congress' intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 C.F.R. § 1318, decisions under 38 
U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C.A. § 1318 or 38 
U.S.C.A. § 1311 must be based on the determinations made 
during the veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16,309, 16,317 (April 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's 
conclusion that VA has never been authorized, or had the 
authority, under 38 U.S.C.A. § 1311 to award additional DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  VA's 
interpretation was confirmed by the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which it was held that VA should also continue 
to process claims for survivor benefits which would be 
rejected because they were based on the filing of new claims 
after the veteran's death, since the Federal Circuit found 
that the Department's interpretation of the statute as 
barring such claims was permissible and reasonable.  Thus, it 
appeared that hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, as 
prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriquez governs the 
outcome in this case as well.  38 C.F.R. § 3.10(f)(3); 70 
Fed. Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement, which is the 
primary argument and theory of entitlement raised by the 
appellant and her representative in this case, may not be 
considered by the Board.  See Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008).

Given the above, this case must be based upon the 
determinations made during the veteran's lifetime.  Thus, the 
appellant is entitled to enhanced DIC if she can demonstrate 
(1) the veteran was in receipt of a 100 percent evaluation 
for eight years prior to his death, or (2) that such 
requirement would have been met but for CUE in a prior 
decision on a claim filed during the veteran's lifetime, or 
(3) the claim could be reopened based upon service department 
records not previously considered by VA and which provide a 
basis for awarding a total disability rating.  See 38 C.F.R. 
§ 3.10.

A review of the record discloses that the veteran was found 
to be entitled to individual unemployability as an effective 
date of February 27, 2002, and that his combined schedular 
disability rating was 60 percent at the time of his death.  
As such, he was not in receipt of a 100 percent rating for 
any service-connected disability for eight continuous years 
prior to his death.  We recognize that the veteran's widow 
asserts that he did not know he could file for an increase in 
his disability compensation for many years.  That is 
unfortunate, but this case must be decided on the facts as 
shown by the record on appeal.

Regarding the second situation, no argument has been made 
that there was CUE in any of the rating decisions entered by 
the RO during the veteran's lifetime.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).

Furthermore, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.

For the foregoing reasons, the Board finds that the claim for 
enhanced DIC under 38 U.S.C.A. § 1311(a)(2) based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 8 years prior to death must be 
denied as a matter of law.  We wish to apologize to the 
appellant for the lengthy technical discussion above, but the 
issue raised in this case implicates a complicated legal 
analysis which requires a detailed explanation.  The Board is 
also sympathetic with the appellant's expressed concerns 
about living on her limited income on DIC.  Fortunately, 
history shows that Congress frequently adjusts DIC benefits 
to reflect increases in the cost of living.


ORDER

Entitlement to enhanced dependency and indemnity compensation 
under 38 U.S.C.A. § 1311(a)(2) on a hypothetical basis is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


